DETAILED ACTION

This is the initial Office action based on the application filed on May 6, 2021, which is a continuation of application 16,046,765, now US Patent 11,003,686. Claims 1-20 are currently pending and have been considered below.



Terminal Disclaimer
The terminal disclaimer filed on August 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,003,686 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


ALLOWANCE
Claims 1-20 are allowed over the prior art made of record.
Relevant prior art such as Kulkarni (2016/0142868), discloses at least identifying markers; Bourbonnais (2005/0193041) discloses at least storing data in queues; and Balmin (2015/0310030) describes using markers, such as flags, in queues.
However, the relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 13 and 17:
“responsive to a determination that the first node has completed the first reduce operation, directing the first node to perform a first copy operation to copy first data identified by a first marker of the one or more markers in the queue, wherein the first copy operation is performed concurrently with the second reduce operation; and responsive to a determination that the first node has completed the first copy operation, removing the first marker from the queue.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163